SUMMARY ORDER
Petitioner Ramona Peralta, a native and citizen of the Dominican Republic, seeks review of an order of the BIA, adopting and affirming a decision of Immigration Judge (“IJ”) Michael W. Straus that denied her application for cancellation of removal under section 240A(b)(l) of the Immigration and Nationality Act, 8 U.S.C. § 1229b(b)(l). See In re Peralta, No. A 92 006 286 (B.I.A. Nov. 1, 2005), aff'g No. A 92 006 286 (Immig. Ct. Hartford Nov. 19, 2002). We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
We conclude, upon a careful review of the record, that we are without jurisdiction to hear Peralta’s petition. 8 U.S.C. § 1252(a)(2)(B)(i) bars us from reviewing the discretionary and factual determinations underlying the denial of an application for cancellation of removal. See De La Vega v. Gonzales, 436 F.3d 141, 144 (2d Cir.2006); Barco-Sandoval v. Gonzales, No. 06-0360-ag, — F.3d -, 2007 WL 2189132 (2d Cir. Aug. 1, 2007). Peralta raises no colorable “constitutional claims and questions of law,” 8 U.S.C. § 1252(a)(2)(D), that we would have jurisdiction to review. Peralta’s allegation that the agency improperly relied on In re Monreal-Aguinaga, 23 I. & N. Dec. 56 (BIA 2001), rather than on In re Recinas, 23 I. & N. Dec. 467 (BIA 2002), is frivolous because Recinas was decided on the authority of Monreal-Aguinaga. See Barco-Sandoval, No. 06-0360-ag, slip op. at 9-10, — F.3d at ---. Peralta’s claim that she should have received relief even under the allegedly more stringent Monrealr-Aguinaga standard represents an unreviewable quarrel over the correctness of the agency’s factual findings and discretionary determinations. See id. at 10- 11, at ---. Finally, we conclude that the BIA did not engage in improper rulemaking when it decided Monreal-Aguinaga or violate Peralta’s due process rights in relying on Monreal-Aguinaga to deny her application.
We have reviewed all of Peralta’s remaining arguments and concluded they are without merit. For the foregoing reasons, Peralta’s petition for review is DISMISSED, and her pending motion for a stay of removal is DENIED as moot.